IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MYLES RAMZEE,                             : No. 100 MM 2018
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2018, the “Petition for File Appeal Nunc

Pro Tunc” is DENIED.